SCHALLER, J.,
dissenting in part. Although I agree with the majority’s resolution of claims I, II and IV, I do not agree to reverse the trial court’s determination that the plaintiffs, Robert Berube and Debra Berube, established their right to a prescriptive parking easement. The court concluded that the plaintiffs had “an easement across lot 19 [which is owned by the defendants Louis Nagle and Sandra Nagle] for all purposes, including ingress, egress, parking and any other appropriate use. ” (Emphasis added.) Although the court made minimal findings pertaining to that issue, the defendant Donald Bessette, Sr., and the Nagles failed to file a motion for articulation of the court’s decision.
On appeal, the defendants raise two vague challenges to that conclusion. They first claim that the court improperly provided for a parking easement because it was “in the nature of an ownership of property rather than an easement.” They complain that the court so concluded “without explanation.” They next claim that the parking easement was found “without any legal foundation or authority for the same.” In presenting those claims, the defendants raise essentially factual questions. Their briefing of the two claims fails to shed light on the underlying issues.
The majority, nonetheless, reverses the court’s conclusion on the ground that certain “uncontroverted tes*700timony at the trial” indicated that Bessette had given the plaintiffs permission to park on lot 19. The majority also relies on an offhand comment made by the court “during the testimony of Bessette” to the effect that the plaintiffs had permission to park on the lot.
As to the first ground, the “uncontroverted testimony” consists of the following testimony by Robert Berube:
“[The Defendants’ Counsel]: Well, how do you reconcile the deed description of 50 by 150 with the triangular parcel?
“[The Witness]: Sir, it was in the course of walking the lot and observing it, and where the parking was. It was implied to us that it was ours. I believed it was ours.
“[The Defendants’ Counsel]: Implied to you by whom?
“[The Witness]: By Mr. Bessette.
“[The Defendants’ Counsel]: It is your claim that Mr. Bessette told you that you owned the triangular parcel?
“[The Witness]: No, sir. That’s not what he said.
“[The Defendants’ Counsel]: Well, what exactly did Mr. Bessette say?
“[The Witness]: When we walked the land, the property was described as a whole block, running from Osga Lane to the pond.” (Emphasis added.)
That series of questions and answers hardly constitutes clear and unambiguous testimony that Bessette gave permission to use the property for parking purposes. To the contrary, it suggests that the Berubes had a right to park on the lot. As to the court’s casual remark during the trial testimony concerning permission, an incidental comment by the court made in the course of trial testimony does not, under any circumstances, *701constitute a.finding. Even if it did, the court may always revaluate an earlier finding and change its mind. See generally Whiteside v. State, 148 Conn. 77, 82, 167 A.2d 450 (1961).
Whether a trier of fact could find that the evidence established a permissive use is beside the point. The court in this case, in concluding that the plaintiffs had established their claim of a prescriptive easement, unmistakably rejected any evidence tending to establish permissive use. It would not otherwise have concluded that the plaintiffs’ use was prescriptive. It is not appropriate for us, in discharging our appellate role, to reverse the court’s decision on the basis of an interpretation of the evidence that the court clearly rejected. Doing so would place this court in the position of making its own findings and, in effect, second-guessing the trial court as to the evidence. See State v. Porter, 76 Conn. App. 477, 502, 819 A.2d 909, cert. denied, 264 Conn. 910, 826 A.2d 181 (2003). I believe that we have no choice, under the circumstances, but to affirm the judgment of the trial court on that issue.
For the foregoing reasons, I respectfully dissent.